DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022 has been entered.
 Response to Amendment
In response to the amendment received October 7, 2022:
Claims 1-2, 5-8, 10 and 12-14 are pending. Claims 3-4, 9 and 11 have been cancelled as per applicant’s request. Claims 7-8, 10 and 12-14 have been withdrawn. 
The previous rejection has been withdrawn. However, a new rejection in light of Beck et al. (US 2016/0211517) has been made below. 
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0162598) in view of Beck et al. (US 2016/0211517).
Regarding Claim 1, Kim et al. teaches a cathode (i.e. positive) active material comprising a first positive active material of lithium cobalt-based oxide and a second positive electrode active material of a lithium nickel-based oxide (Para. [0011]]) wherein the lithium nickel-based oxide comprises nickel, cobalt and manganese (Para. [0033]) and is a lithium composite transition metal oxide (i.e. second positive electrode material) which is LiNi0.55Mn0.30Co0.15O2 (Para. [0084]). This reads on Formula 2 of the instant claim as a2 = 1, x2 = 0.55, y2 = 0.30, z2 = 0.15, w2 = 0, δ = 0 and x2+y2+z2+w2 = 1.
Regarding the state of charge limitation in claim 1 regarding a state of charge for each of the positive electrode active materials when a voltage of the lithium secondary battery reaches a constant voltage at a 1 C-rate, the limitation is describing a manner of operating the claimed positive electrode. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP §2114(II). Thus, the state of charges when the voltage of the lithium secondary battery reaches a constant voltage at 1 C-rate do not limit the positive electrode of claim 1. 
Kim et al. does not teach a crystallite size of lithium composite transition metal oxide.
However, Beck et al. teaches a positive electrode active material of layered lithium nickel manganese cobalt oxide having the formula Li1+xNiyMnwCozO2+(x+2) wherein 0≤x≤0.25, 0.5≤y≤0.8, 0.1≤w≤0.6, 0.1≤z≤0.45 and y+w+z=1 (thus, may be LiNi0.55Mn0.30Co0.15O2) (Para. [0005], [0007]) wherein the positive electrode material wherein the crystalline material has a grain size (i.e. crystallite size) from about 50 nm to 500 nm (Para. [0116]), overlapping with the claimed range. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. to incorporate the teaching of the grain size of Beck et al., as the size of the crystallize grains provide improved energy density and practically useful discharge currents (Para. [0219]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 2, Kim et al. as modified by Beck et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches a lithium-cobalt based oxide (i.e. first positive electrode material) which is LiCoO2 (Para. [0085]). This reads on Formula 1 of the instant claim as a1 = 1, x1 = 0, and β = 0. 
Regarding Claim 5, Kim et al. as modified by Beck et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches a coating is formed on of lithium nickel-based oxide (i.e. the second positive electrode active material contains a coated element) (Para. [0038]) wherein it is surface treated with 2,000 ppm fluorine (within the claimed range of 1,000 ppm or more) (Para. [0084]). 
Regarding Claim 6, Kim et al. as modified by Beck et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the mixing ratio of the lithium cobalt oxide (i.e. first positive electrode active material) and the lithium nickel composite transitional metal oxide (i.e. second positive electrode active material) is mixed in a ratio of 70:30 (within the claimed range of 90:10 to 30:70) (Para. [0085]).
Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the Matsumoto reference have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection in light of the amendment. The arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
	Applicant appears to be arguing unexpected results for the particular range of single crystal size set forth in claim 1 for Example 1 relative to Comparative Examples 1-3, as it provides an improved capacity retention rate.
Regarding unexpected results, the Declaration under 37 CFR 1.132 filed October 7, 2022 is insufficient to overcome the rejection of claims 1-2 and 5-6 because: The evidence in the Declaration is not convincing, as the Declaration does not provide sufficient evidence to establish unexpected results over the claimed range, and thus the burden to show unexpected results as required by MPEP §716.02 has not been met. 
The requirements of §716.02(d) are not met as the Applicant has not demonstrated the criticality of the claimed range. Applicant is claiming a crystallize size of 200 nm to 500 nm, however, only data for 285 nm is exemplified within the claimed range. No data is shown for sizes in the upper bounds (300nm to 500 nm). Additionally, Thus, the Applicant does not provide a sufficient number of tests both inside and outside the claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729